United States Court of Appeals
                       For the First Circuit


No.   03-1668
      03-1697


                     GREENLAND SCHOOL DISTRICT,
                Plaintiff-Appellee, Cross-Appellant,

                                 v.

  AMY N., as parent and next friend of minor daughter, KATIE C.;
ROBERT N., as parent and next friend of minor daughter, KATIE C.,
              Defendants-Appellants, Cross-Appellees.



                            ERRATA SHEET

     The opinion of this Court issued on February 23, 2004 is
amended as follows:

     Page 1, change "Appellee, Cross-Appellant," to Plaintiff-
Appellee, Cross-Appellant,"   and "Appellants, Cross-Appellees."
to "Defendants-Appellants, Cross-Appellees."